DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  in the 3rd line of claim 13, replace “the first pour and the second pour” with “the first pouring and the second pouring” to obtain proper antecedent basis with both “a first pouring” and “a second pouring” in independent claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Terkelsen (US 3,931,847) in view of Hugo et al. (US 5,197,531).
Regarding claims 1, 7, and 8, Terkelsen discloses a method for using a casting mold (abstract; column 2, lines 17-55; column 3, line 9 through column 4, line 65; and Figures 1, 3, and 4), in which the casting mold (10) comprises a shell (see Figures 1, 3, and 4) extending from a lower end to an upper end and having an interior space for casting of molten metal, an opening (38) that receives molten metal to be cast, and a plurality of thermocouples (45, 54, 60), wherein the method comprises the following steps:
placing the casting mold (10) in a furnace (14) to heat the casting mold (10);
pouring molten metal into the interior space;
withdrawing the casting mold (10) from the furnace (14); and
during the withdrawing step, using the thermocouples (45, 54, 60) to receive temperature data, and further including determining the position of the casting mold (10) via a controller (see Figure 4), of which the combination of the controller and applied 
Terkelsen fails to teach wherein the plurality of thermocouples are vertically spaced apart from each other.
However, Hugo et al. disclose a method and casting apparatus for manufacturing directionally solidified castings (abstract; column 2, line 64 through column 3, line 68; column 5, lines 1-68; and Figures 1, 2, and 5), in which the casting apparatus includes a plurality of thermocouples placed vertically spaced apart from each other along the mold (23) containing a melt (2), in order to measure the temperature in different locations spaced along the vertical length of the mold, including determining the temperature of the liquid/solid interface in the melt (column 3, lines 23-44; column 5, lines 5-7 and 27-42; and Figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to disperse the thermocouples spaced along a vertical length of the mold, as taught by Hugo et al., in the method for using a casting mold disclosed by Terkelsen, in order to measure the melt temperature in the mold, including determining the temperature of the liquid/solid interface of the melt (Hugo et al.; column 3, lines 23-44; and column 5, lines 5-7 and 27-42).
Regarding claims 2-4 and 6, the combined teachings of Terkelsen and Hugo et al. disclose multiple thermocouples in different vertical positions that are evenly vertically spaced (Hugo et al.; column 3, lines 23-44; and column 5, lines 5-7 and 27-42; and Figures 1, 2, and 5).

Regarding claims 9, 10, and 16, Terkelsen discloses the features of independent claim 1, including the steps of using the thermocouples (45, 54, 60) to receive temperature data, and applying cooling via coolant passages (27), thus being configured to obtain data that would directly lead to a cooling rate measured at each of the thermocouples (45, 54, 60), as a function of temperature drop as a function of time.  In view of the combination of parameters that include the measured cooling rate, the position of the mold, and the type of molten metal to be cast, determination of locations of a solidus front, a liquidus front, and a proxy vertical span of a mushy zone (between the solidus and liquidus fronts) would be readily measured by one of ordinary skill in the art, including determining the temperature of the liquid/solid interface of the melt (see Hugo et al.; column 3, lines 23-44; and column 5, lines 5-7 and 27-42), of which data provided by the thermocouples and leading to determination of mold position and cooling rate would be advantageous for obtaining detailed information pertaining to the solidification rate of a cast product to be formed (Hugo et al.; column 3, lines 23-44; and column 5, lines 5-7 and 27-42).
Regarding claim 17, the measuring of temperature of the mold includes providing thermocouples in vertical array (Hugo et al.; Figures 1, 2, and 5).
.

Terminal Disclaimer
The terminal disclaimer filed on September 24, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,065,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 11-15 are allowed.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the following:
1) a casting process that includes the steps of heating a casting mold in a furnace, pouring metal into an interior space of a shell of the casting mold, wherein the pouring comprises a first pouring of a first alloy and a second pouring of a second alloy, and during withdrawing of the mold from the furnace, measuring a temperature of the 
2) a method for estimating parameters of a transition zone between two alloys in a casting that includes all features of claims 16-19, and further including the step of providing, in one or more of the iterations, a first pouring of a first alloy and a second pouring of a second alloy (of dependent claim 20).

Response to Arguments
The examiner acknowledges the applicants’ amendment/response and terminal disclaimer received by the USPTO on August 24, 2020 and September 24, 2020, respectively.  The amendment overcomes the prior objections to the specification and claim 1, as well as the prior 35 USC 112(b) rejections.  However, a new objection to claim 13 is raised in above section 1.  The amendment/response overcomes the prior 35 USC 102(a)(1) rejection in view of Terkelsen (US 3,931,847).  However, Hugo et al. (US 5,197,531) is now combined with Terkelsen in a new 35 USC 103 rejection of claims 1-10 and 16-19 in above section 5.  The terminal disclaimer dated September 24, 2020 is approved (see above section 6).  Claims 11-15 and 20 are newly indicated as allowable subject matter in above sections 7 and 8.  The applicants have added new claims 17-20.  Claims 1-20 are currently under consideration in the application.

Applicants’ arguments with respect to claims 1-10 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        January 24, 2021